Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about March 19, 2001, which, inter alia, terminated respondent’s parental rights, unanimously affirmed, without costs.
Termination of parental rights was appropriate under Social Services Law § 384-b (4) (c), in light of expert psychiatric testimony, based in part on medical records, that despite numerous efforts to offer respondent insight regarding her paranoid schizophrenia, she has been unable to prevent further decompensation, has repeatedly failed to take her prescribed medication, has shown “a markedly paranoid orientation,” and demonstrated little capacity for empathy during the clinical interview. On this record, there is no basis for disturbing the determination that freeing the child for adoption by the foster mother, who has continuously cared for him since his infancy, was in the child’s best interests. Concur—Nardelli, J.E, Mazzarelli, Saxe and Lerner, JJ.